PER CURIAM.
Employer, City of Tampa, raises one issue on appeal: Whether there is competent substantial evidence to support the judge of compensation claims’ finding that the claimant’s illness is causally related to his employment. We find that there is, and affirm. Florida Power Corp. v. Stenholm, 577 So.2d 977 (Fla. 1st DCA 1991).
Claimant, Costello, argues on cross appeal that the employer carrier (E/C) should be ordered to pay all of claimant’s out-of-pocket medical expenses. The E/C does not dispute the amount that is due, but only asserts that the claimant is not entitled to the payment of any medical bills because the injury should not have been determined to be compensable. In light of our affirmance as to the issue on direct appeal, we reverse as to the issue on cross appeal, and order the E/C to pay claimant’s out-of-pocket medical expenses.
ERVIN, JOANOS and WOLF, JJ., concur.